 



Exhibit 10.2
SENIOR SECURED PROMISSORY NOTE

$46,000,000   April 8, 2008

     FOR VALUE RECEIVED, on or before April 8, 2011, subject to an Extension (as
defined below) (the “Maturity Date”), Origen Financial L.L.C., a Delaware
limited liability company (“Borrower”), promises to pay to the order of the
William M. Davidson Trust u/a/d 12/13/04 (“Lender”) at 2300 Harmon Road, Auburn
Hills, Michigan 48326, the principal amount of FORTY SIX MILLION AND NO/100
DOLLARS ($46,000,000) (“Total Principal Amount”), or such amount less than the
Total Principal Amount which is outstanding from time to time if the total
amount outstanding under this Senior Secured Promissory Note (“Note”) is less
than the Total Principal Amount, together with accrued but unpaid interest
thereon as provided below. The Maturity Date may be extended by Borrower for
one, one-year period (the “Extension”) upon prior written notice to Lender and
payment by Borrower to Lender of a fee in an amount equal to 2.0% of the
outstanding unpaid principal balance owing under this Note as of the date of the
Extension. Interest on the unpaid principal balance hereof from time to time
outstanding shall accrue for the period from and including the date hereof, to
but excluding the date this Note is paid in full, at the fixed rate per annum
equal to fourteen and one-half percent (14.5%), calculated on the basis of
actual days elapsed in a year of 365 days. Borrower shall pay such interest,
unless earlier payment is required hereunder, in cash in arrears on the last day
of each calendar month period during which this Note remains outstanding (each
an “Interest Payment Date”) with the first Interest Payment Date occurring on
April 30, 2008.
     If an Event of Default (as defined below) occurs or if this Note is not
paid when due by maturity, acceleration or otherwise, then notwithstanding the
above, interest shall be payable thereafter at the rate which is six percent
(6%) per annum in excess of the rate described above (the “Default Rate”). In no
event shall the aggregate interest rate payable under this Note exceed the
Maximum Rate. The term “Maximum Rate,” as used herein, shall mean at the
particular time in question the maximum rate of interest, which, under
applicable law, may then be charged on this Note.
     The principal of, all accrued but unpaid interest and all unpaid costs and
expenses incurred pursuant to this Note shall be due and payable in full on the
Maturity Date.
     Borrower may prepay all or any portion of the principal of this Note at any
time without payment of any premium or penalty, except as provided below, upon
at least thirty (30) days prior written notice to Lender. Notwithstanding the
foregoing, in the event Borrower prepays the entire principal balance of this
Note with the proceeds of a refinancing of the indebtedness evidenced hereby,
Borrower shall pay Lender a termination fee equal to 1.50% multiplied by the
principal balance so refinanced and prepaid. Unless otherwise agreed to in
writing, or otherwise required by applicable law, payments will be applied first
to all costs, expenses, indemnities and other amounts payable hereunder and
under the other Loan Documents (as defined below), then to payment of any
default interest, then to the unpaid accrued interest and any remaining amount
to principal. All payments of principal of or interest on this Note shall be
made in lawful money

 



--------------------------------------------------------------------------------



 



of the United States of America in immediately available funds, at the address
of Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower. If any payment of principal of or interest on
this Note shall become due on a day which is not a Business Day (as hereinafter
defined), such payment shall be made on the next succeeding Business Day and any
such extension of time shall be included in computing interest in connection
with such payment. As used herein, the term “Business Day” shall mean any day
other than a Saturday, Sunday or any other day on which national banking
associations are authorized to be closed. The books and records of Lender shall
be prima facie evidence of all outstanding principal of and accrued and unpaid
interest on this Note.
     This Note is issued by Borrower pursuant to the provisions of the Senior
Secured Loan Agreement of even date herewith (the “Loan Agreement”) by and
between Borrower and Lender. Payment of this Note is secured by a Security
Agreement, Pledge Agreements and a Guaranty (each as defined in the Loan
Agreement). All capitalized terms used but not defined herein have the meanings
ascribed to them in the Loan Agreement.
     This Note, the Loan Agreement, the Security Agreement, the Pledge
Agreements, the Guaranty, the Registration Rights Agreement (as defined in the
Loan Agreement) and the Warrant (as defined in the Loan Agreement) and all other
documents evidencing, securing, governing, guaranteeing and/or pertaining to
this Note, are hereinafter collectively referred to as the “Loan Documents.”
Lender is entitled to the benefits and security provided in the Loan Documents.
     Borrower agrees that all advances hereunder shall be used solely for proper
corporate purposes, including for working capital of Borrower.
     Borrower agrees that upon the occurrence of an Event of Default (as defined
in the Loan Agreement), Lender shall have the remedies set forth herein and in
the Loan Agreement.
     This Note and all of the other Loan Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable usury
laws. If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Note. If the applicable
law is ever revised, repealed or judicially interpreted so as to render usurious
any amount called for under this Note or under any of the other Loan Documents,
or contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note, or if Lender’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by law, then it
is the express intent of Borrower and Lender that all excess amounts theretofore
collected by Lender be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other Loan
Documents have been paid in full,

2



--------------------------------------------------------------------------------



 



refunded to Borrower), and the provisions of this Note and the other Loan
Documents immediately be deemed reformed and the amounts thereafter collectable
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the then applicable law, but so as to permit
the recovery of the fullest amount otherwise called for hereunder or thereunder.
All sums paid, or agreed to be paid, by Borrower for the use, forbearance,
detention, taking, charging, receiving or reserving of the indebtedness of
Borrower to Lender under this Note or arising under or pursuant to the other
Loan Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding. To the extent federal law permits Lender to contract for, charge
or receive a greater amount of interest, Lender will rely on federal law instead
of Michigan law, for the purpose of determining the Maximum Rate. Additionally,
to the maximum extent permitted by applicable law now or hereafter in effect,
Lender may, at its option and from time to time, implement any other method of
computing the Maximum Rate under Michigan law, or under other applicable law, by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.
     If this Note is placed in the hands of an attorney for collection or if any
holder of this Note incurs any costs incident to the collection of the
indebtedness evidenced by this Note, or is collected in whole or in part by suit
or through probate, bankruptcy or other legal proceedings of any kind, Borrower
agrees to pay, in addition to all other sums payable hereunder, all costs and
expenses of collection, including but not limited to reasonable attorneys’ fees
and all costs and expenses (including reasonable attorneys fees) incurred by
Lender in connection with the protection and enforcement of its rights
hereunder.
     Borrower and any and all endorsers and guarantors of this Note severally
waive presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.
     No failure to accelerate the indebtedness evidence hereby by reason of an
Event of Default, acceptance of past-due installment or other indulgences
granted from time to time shall be construed as a novation of this Note or as a
waiver of such right of acceleration or the right of Lender thereafter to insist
upon strict compliance with the terms of this Note or to prevent the exercise of
such right of acceleration or any other right granted hereunder or by applicable
law. No extension of the time for payment of the indebtedness evidenced hereby
or any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability of
Borrower hereunder or that of any other person now or hereafter liable for
payment of the indebtedness evidenced hereby, either in whole or in part, unless
Lender agrees otherwise in writing.

3



--------------------------------------------------------------------------------



 



     This Note may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

         
 
ORIGEN FINANCIAL, L.L.C.    
 
       
 
By:   /s/ Ronald A. Klein    
 
Name: Ronald Klein    
 
Title: Chief Executive Officer    
 
       
 
Address for Notices:    
 
       
 
 27777 Franklin Road    
 
 Suite 1700    
 
 Southfield, Michigan 48034    
 
 Attention: Ronald A. Klein    
 
       
 
 Fax No.: (248) 746-7094
   
 
 Phone No.: (248) 746-7000    

4